DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment, arguments and remarks, filed on 5/24/2021, and the amendment after allowance, filed on 11/1/2021, in which claim(s) 1-4, 6-11, 13-18 and 20 is/are presented for further examination.
Claim(s) 1-3, 5, 8-10, 12, 15-17 and 19 has/have been amended.
Claim(s) 5, 12 and 19 has/have been cancelled by the amendment after allowance, filed on 11/1/2021.
Claim(s) 1-4, 6-11, 13-18 and 20 is/are allowed (renumbered 1-17).

Response to Amendments
Applicant’s amendment(s) to claim(s) 1, 8 and 15 has/have been accepted.  Support was found in at least [0018] and [0019] of the specification.  The rejection(s) of the claim(s) under 35 U.S.C. 112(b), as being indefinite, has/have been withdrawn.  Consequently, the rejection(s) of claim(s) 2-7, 9-14 and 16-20, which depend from claim(s) 1, 8 and 15, respectively, has/have also been withdrawn.
Applicant’s amendment(s) to claim(s) 2, 5, 9, 12, 16 and 19 has/have been accepted.  The rejection(s) of claim(s) under 35 U.S.C. 112(b), as being indefinite, has/have been withdrawn.
Applicant’s amendment(s) to claim(s) 3, 10 and 17 has/have been accepted.  Support was found in at least [0029], [0031] and [0033] of the specification.  The rejection(s) of claim(s) under 35 U.S.C. 112(b), as being indefinite, has/have been withdrawn.


Terminal Disclaimer
The terminal disclaimer filed on 7/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,817,876 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach the limitations of claim 1.  An updated search did not reveal any prior art that would anticipate or render obvious the invention as presented in the claim.  Specifically, the prior art does not teach:
“importing a conventional spreadsheet into a multi-dimensional data management system, wherein the conventional spreadsheet is a spreadsheet lacking collaborative capabilities, wherein the multi-dimensional data management system accepts spreadsheets that are originally without collaborative capabilities, wherein the importing the conventional spreadsheet includes user selected entries as dimensions;
bi-directionally mapping the conventional spreadsheet into two multidimensional structures: 1) an enhanced multi-dimensional data management spreadsheet (EMDS), and 2) an online analytical processing (OLAP) structure, the EMDS is a spreadsheet that includes collaborative capabilities even though the conventional spreadsheet is without collaborative capabilities, wherein collaborative capabilities includes the ability to support many different users working together on the same spreadsheet at the same time;
maintaining a duality and bi-directional mapping between the EMDS and the OLAP structure, and wherein maintaining the duality and bi-directional mapping means changes made in the EMDS are also immediately made in the OLAP structure; and
receiving modifications to the EMDS and the corresponding OLAP structure, wherein modifications to the EMDS are made to match the data modified in the OLAP structure,
wherein the multi-dimensional data management system is configured to export the modifications to the conventional spreadsheet.”.
Claim(s) 8 and 15 recite(s) features similar to those of claim 1 and is/are allowed for at least the same reasons.
The dependent claims, which depend directly or indirectly upon claim(s) 1, 8 and 15, are also distinct from the prior art for at least the same reasons.
After further review of the results of the searches conducted and the claims most currently amended, the examiner is persuaded that the prior art does not teach the above described and highlighted major features in independent claim(s) 1, 8 and 15 and other recited features.
An updated search for prior art was conducted.  The prior art searched and examined do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipates nor renders obvious the recited combination.



Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396.  The examiner can normally be reached on M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: November 17, 2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152